     Case 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 1 of 7

USDCFWD2458(Rev.09/08).Judmenti
                              naCriminalCase                                                                Page1of6

                        U N IT E D ST A T E S D IST R IC T C O U R T
                                          Southern D istrictofFlorida
                                               FortLauderdale D ivision


cxlrrt
     'oSTATESoFAMERICA
       l
                                                           JU D G M EN T IN A CR IM INA L CA SE
                   V.
JOAQUIN ANTHONY ZAPATA                                     Case N um ber:18-60337-C R -M A RTIN EZ-2
                                                           USM Num ber:19447-104
                                                           CounselForDefendant:KatherineCarmon
                                                           CounselForTheUnitedStates:FrancisV iam ontes
                                                           CourtReportecDawn Savino(W hitm arsh)
Thedifendantpleadedguilty tocountts)1oftheIndictment.
       ;
Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SECTION               NATURE OF OFFENSE                                        OFFENSE            CO UNT
                                                                                       END ED
       ;
l8U.$.
     iC.
       j1594(c)               conspiracytocommitsextraffcking                          02/10/2018           1
Th     i
  e dqfendant is sentenced as provided in the following pages ofthis judgment.The sentence is imposed
pursuahtto the Sentencing Reform Actof1984.
       i
Upon the m otion ofthe governm entthe rem aining counts of the lndictm entshallbe dismissed as to this
dcfenhant.
Itis otdered thatthe defendantm ust notify the United States attorney for this district within 30 days ofany
change;ofname,residence,ormailing addressuntila11fines,restitution,costs,and specialassessmentsimposed
bythisI
      judgmentarefullypaid.Iforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStates
attonwy
      ;ofmaterialchangesineconomiccircumstances.



                                                          D ate oflm position ofSentence:4/23/2019




                                                          Jose E.M a nez
                                                          U nited Stat D istrictJudge


                                                          Dat
                                                            e:                zt/4 q
                                                                                 l     I
     Case 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 2 of 7
USDC FVSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                    Page2of6

DEFIXDANT:JOAQUIN ANTHONY ZAPATA
CAStNUMBER:18-60337-CR-M ART1NEZ-2
                                                       IM PRISONM ENT
TheYfendantisherebycommittedtothecustodyoftheUnitedStatesBureauofPrisonstobeimprisonedfora
totalt/rm of96monthsastoCountOne.
'

The cqurtm akesthe following recomm endations to theBureau ofPrisons:Defendantshallbeassigned to a
facility ascloseto South Florida aspossiblecommensuratewith hisbackground and the offense ofwhich he
standjconvicted.
       i
       :

TheCourtalso recommendsthatthedefendantbescreened forsubstanceabuseproblemsandbereferred to the
RDA/: program (500-hourdrugprogram).
Th i
  e dkfendant is rem anded to the custody of the U nittd StatesM arshal.
     !
                                                            RETU R N
lhave'executedthisjudgmentasfollows:
       i
       i                                                .




       :




       !




       i
       :
Defenba
     :
       ntdeliveredon                                                   to                   -   -




at                                                   ,withacertifiedcopyofthisjudgment.




                                                               uxiTEb STXTESMARSHXL


                                                               D EPU TY U N ITED STA TES M A RSHA L
     Case 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 3 of 7
USDC FL D 2458 Rev.09/08 -Judn entin aCriminalCase                                                                  Page 3of6
         I
DEFEMDANT:JOAQUIN ANTHONY ZAPATA
CA SEiN UM BER :18-60337-CR -M A R TINEZ-2

                                            SUPER V ISED R ELEA SE
         E
Upon rù
      ,
        lease from imprisonment,the defendantshallbe on supervised release fora term of5 yearsasto CountOne.
      i
The defendantm ustreporttothe probation office in the districtto w hich the defendantisreleased w ithin 72 hoursofrelease
from the
       ! custodyoftheBureauofPrisons.
         l
The defendantshallnotcomm itanotherfederal,stateorlocalcrim e.
         E
The def
      endantshallnoatunlawfully possessacontrolled substance.Thedefendantshallrefrain from anyunlawfuluseofa
      :
controlled substance.7he defendantshallsubm itto one drug testw ithin l5 days ofrelease from imprisonm entand atleast
two peyiiodic drug teststhereafter,asdeterm ined by the court.
         i
         I
Thedde1 ndantshallcom ply with therequirementsoftheSex OffenderRegistration and Notiûcation Act(42 U.S.C.
j 16901
      !,etseq.)asdirected by the probation ofncer,the Bureau ofPrisons,or any state sex offender registration
agency!in w hich he orshe resides,works,is a student,orw asconvicted ofa qualifying offense.
         i
The def
      lendantshallcooperate in the collection ofDNA asdirected by the probation ofscer.
      l
      I
The def
      !
        endantshallnotpossessa nrearm ,am m unition,destructive device,or any otherdangerousw eapon.
Ifthisji
       u
       !dgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay inaccordance
withthi!ScheduleofPaymentssheetofthisjudgment.
       I
Thedettn
       i
         dantmustcomply with thestandard conditionsthathavebeen adopted bythiscourtaswellaswith anyadditional
conditi4nson the atlached page.
         I
         L                            ST AN D AR D CO ND ITIO N S O F SU PER V ISIO N
         ;Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
         :
      :
      i
       Thedefendantshallreporttotheprobation officerand shallsubmitatruthfulandcompletewritten reportwithinthefirstfiheen
      'daysofeach m onth;
      ;Thedefendantshallanswertruthfullyallinquiriesbytheprobationofficerand follow the instructionsoftheprobationofficer;
      iThe defendantshallsupporthisorherdependentsand meetotherfamily responsibilities;
      !
      1Thedefendantshallwork regularly atalawfuloccupation, unlessexcusedby theprobationofticerforschooling,training,or
      iotheracceptablereasons',
      iThedefendantshallnotify theprobation officeratleastten dayspriortoany changein residenceoremployment;
      q'l'
         hedefendantshallrefrain from excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradministerany
      1controlled substanceorany paraphernaliarelated toanycontrolled substances,exceptasprescribed byaphysician'
                                                                                                                ,
    8 :
     .   j'rhedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegallysold,used,distributed,oradministered;
    9. I'
        T'hedefendantsëallnotassociatewithanypersonsengaged in crim inalactivity and shallnotassociatewith anyperson
       !convicted ofa felony, unlessgrantedpennissionto dosoby theprobation officer;
        i
    10.I'rhedefendantshallperm itaprobation officertovisithim orheratanytimeathome orelsewhereandshallpermitconfiscation
        i
        ofany contraband observed inplain view oftheprobation officer;
    ll. i
         i
         I
         '
         rhedefendantshallnotifytheprobationofficerwithinseventy-twohoursofbeingarrestedorquestionedbyalawenforcement
         ofscer;
    l2. l
        'rhedefkndantshallnotenterinto any agreementto actasan infbrmeroraspecialagentofa Iaw enforcementagencywithout
         1
         thepermissionofthecourt;and
    l3 6                                                                                                           '
      . I
        Asdirectedbytheprobationofficer,thedefendantshallnotifythirdpartiesofrisksthatmaybeoccasionedbythedefendants
         I
         criminalrecordorpersonalhistoryorcharactcristicsandshallpennittheprobationofficertomakesuchnotificationsandto
         I
         confirm thedefendant'scompliancewithsuchnotificationrèquirement.
         !
         1
         I
         i
         l
         l
         !
         i
         ë
      Case 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 4 of 7
USDC F iSD 2458 Rev.09/08 -JudgmentinaCriminalCase                                                     Page4 of6
       l
       :
DEFEKDANT:JOAQUIN ANTHONY ZAPATA
CASZ NUMBER:18-60337-CR-M ARTINEZ-2
       i
    i                      SPEC IA L CO N D IT IO N S O F SUPERV ISIO N
'    ;
Adam iW alsh ActSearch Condition The defendantshallsubmitto theU.S.Probation Offcerconducting
                                               -


periodl
      lc unannouncedsearchesofthedefendant'sperson,property,house,residence,vehicles,papers,
compkIterts),otherelectroniccommunicationordatastoragedevicesormedia,includeretrievalandcopyingof
a11dat:from thecomputerts)andanyinternalorexternalperipheralsandeffectsatanytime,withorwithout
warrali
      tbyanylaw enforcementorprobationofficerwithreasonablesuspicion concenzingunlawfulconductora
      I
violatihn
       I
          ofa condition ofprobation orsupervised release.Thesearch m ay includetheretrievaland copyingof
a1ldatqfrom thecomputerts)andanyinternalorexternalperipheralsto ensurecompliancewithothersupervision
condittonsand/orremovalofsuchequipmentforthepurposeofeondudingamorethoroughinspeetion;andto
      '
haveips talledon thedefendant'scomputerts),atthedefendant'sexpense, anyhardwareorsoftwaresystemsto
monitirthedefendant'scomputeruse.
        I
        i
ComppterModem Restriction-Thedefendantshallnotpossessoruseacomputerthatcontainsaninternal,
extenvlorwirelessmodem withoutthepriorapprovaloftheCourt.
        i
        I
Com ppt
     I erPossessien Restriction -Thedefendantshallnotpossessoruse any com puter;exceptthatthe
defendI
      Bntm ay, w ith the priorapprovalofthe Court,use a com puter in connection w ith authorized em ploym ent.
        1
Data tncryption Restriction -The defendantshallnotpossessoruseany dataencryption techniqueorprogram .
        !
        i
Empliye
      I
         rComputerRestrictionDisclosure-Thedefendantshallpermitthirdpartydisclosuretoanyemployer
orpottntialem ployer,concerning any computer-related restrictionsthatare imposed upon the defendant.
        I
Fi      i
    nanrialDisclosureRequirem ent-Thedefendantshallprovidecompleteaccessto financialinform ation,
includihgdisclosure()fallbusinessandpersonalfinances,totheU.S.Probation Offcer.
NoCoytactwithM inors-Thedefendantshallhavenopersonal,mail,telephone,orcomputercontactwith
childreh/minorsundertheageof 18 orwiththevidims.
        !
        i
NoCoi  It
        actwithM inorsin Employment-Thedefendantshallnotbeemployedinajobrequiringcontactwith
childrehundertheageof 18 orwiththevictims.
        !
No ln#ol
      1 vem entin 5routh O rganizations Thedefendantshallnotbeinvolved in any children,soryouth
                                                     -


organi/Iation.
N       I
    o Ne* DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butnot
limitedlto loans,linesofcreditorcreditcardcharges,eitherasaprincipalorcosigner,asan individualorthrough
anycosorateentity,withoutfirstobtainingpennissionfromtheUnitedStatesProbationOffcer.
     1
Perm i sible Search -The defendantshallsubm itto a search ofhis/herperson orproperty conducted in a
reason b1em annerand ata reasonabletim eby theU .S.Probation Officer.
           I
R estri ted from Possession ofSexualM aterials-The defendantshallnotbuy,sell,exchange,possess,trade,or
produc visualdepictionsofminorsoradultsengaged in sexually explicitconduct.Thedefendantshallnot
correspbnd orcomm unieatein person,bym ail,telephone,oreom puter,with individualsorcompaniesofferingto
buy,seil,trade,exchange,orproducevisualdepictionsofminorsoradultsengagedinsexuallyexplicitconduct.
           i
           l
           I
           i
           i
     !
     i 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 5 of 7
    Case
      i
      I
SexOyfenderRegistration -Thedefendantshallcomplywith therequirementsoftheSexOffenderRegistration
andNà
    I
     tificationAct(42U.S.C.j16901,etseq.)asdirectedbytheprobation officer,theBureauofPrisons,or
any stttesex offenderregistration agency in which heorsheresides,works,isastudent,orwasconvicted ofa
qualiftingoffense.
      1
SexOtfenderTreatment-Thedefendantshallparticipateinasexoffendertreatmentprogram toinclude
psych logicaltesting and polygraph exam ination.Participation m ay include inpatient/outpatienttreatm ent,if
deem e necessary by the treatm entprovider.The defendantw illcontribute to the costs ofservicesrendered
(co-pa(yment)based()nabilitytopayoravailabilityofthirdpartypayment.
      !

SubstjnceAbuseTreatment-Thedefendantshallparticipateinanapprovedtreatmentprogram fordrugand/or
alcohplabuseandabidebyallsupplementalconditionsoftreatment.Participationmayinclude
inpatint/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on abiity to pay or availability ofthird party paym ent.
      I
UnpaiàRcstitution,Fines,orSpecialAssessments-Ifthedefendanthasanyunpaidamountofrestitution,
fsnes,(lrspecialassessments,thedefendantshallnotifytheprobationofficerofanymaterialchangeinthe
defenlant'seconomiccircumstancesthatmightaffectthedefendant'sabilitytopay.
      i
      I
      i
      l
      I
      i
      I
      I
      I
      I
      I
      I
      $
      I
      i
      !
      l
      I
      I
      t
      I
      i
      !
      l
      I
      I
      t
       i
       I
       I
       t
       I
       I
       I




       I
       $
       !
       !
       I
       !
       1
       I
       !
       l
       i 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 6 of 7
    Case
       !
USDC F iSD 2458 R
              ev.09/08 -Judm entin aCriminalCaseN   U-                                       -'
                                                                                                     Page5 of6


DEFE DANT:JOAQUIN ANTHONY ZAPATA
CA S N UM BER :18-60337-C R-M A R T1NE Z-2
      i
      I                                   CRIM INAL M ONETARY PENALTIES
ThedlfendantmustpaythetotalcriminalmonetarypenaltiesunderthescheduleofpaymentsonSheet6.
      l                                     Assessment            Fine                 Restitution
      I
      j TOTALS                                $100.00            $0.00                   $0.00
The d term ination of restitution is deferred until6/21/2019.A n A m ended Judgm ent in a Crim inal C ase
(AO 2 5C)willbeenteredaftersuch determination.
      h
If the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym nt,unless specified otherwise in the priority order or percentage paym ent colum n below .H ow ever,
pursu ntto18U.S.C.j366441),allnonfederalvictimsmustbepaid beforetheUnitedStatesispaid.
NAM       O F PA YEE                                     TO TA L LO SSW   RE STITU TIO N O RD ERED
R estit tion w ith lm prisonm ent - lt is further ordered that the defendant shall pay restitution in the
amou tof$0.00.Duringtheperiod ofincarceration,paymentshallbem adeasfollows:(1)ifthedefendant
earns agesin a FederalPrison Industries(UNICOR)job,then the defendantmustpay 50% ofwages
earne toward thefinancialobligationsimposed by thisJudgm entin a CriminalCase;(2)ifthedefendant
does otwork in a UNICOR job,then thedefendantmustpay a minimum of$25.00 perquartertoward
the fi ancial obligations im posed in this order. U pon release of incarceration, the defendant shall pay
restit ion at the rate of 10% of m onthly gross earnings, until such tim e as the court m ay alter that
paym ntschedule in the interestsofjustice.TheU.S.Bureau ofPrisons,U.S.Probation Office and U.S.
Attor ey's O ffice shallm onitor the paym ent of restitution and report to the courtany m aterialchange in
the de endant's ability to pay.These paym ents do notpreclude the governm ent from using other assets or
incom ofthe defendantto satisfy the restitution obligations.
* Find ngs forthe totalamountoflossesare required underChapters 109A,110,1IOA,and 113A ofTitle 18 for
offens scom m itted on orafterSeptem ber 13,1994,butbefore A pril23,1996.

**AssjIssmentdueimmediatelyunlessotherwiseorderedbytheCourt.
      i




      I
      I
      t
      I
      I
'

            I
          1 0:18-cr-60337-JEM Document 75 Entered on FLSD Docket 04/25/2019 Page 7 of 7
         Case
            t
    USDC F SD 2458 Rev.09/08 -JudgmentinaCriminalCase.ZLU V
                                             --.              - ..                              -    r
                                                                                                                Page6of.6


    DEF DANT:JOAQUIN ANTHONY ZAPATA
    CA S N U M BER :18-60337-CR -M A R TINE Z-2

                                                        SC H ED U LE O F PA YM ENT S
    Havin assesscd the defendant's ability to pay,payment of the total criminal m onetary penalties is due as
    follo s:
    A.Lu p sum paym entof$100.00 due im m ediately.

    Unles the courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
    monet ry penalties is due during im prisonm ent.Allcrim inalmonetary penalties,exceptthose paym ents m ade
    throu the Federal Bureau of Prisons' lnm ate Financial Responsibility Program ,are m ade to the clerk of the
    court.

    Thc d fendant shallreceive credit for a1lpaym ents previously m ade toward any crim inal monetary penalties
    im pos d.
    Thisa sessm ent/fine/restitution ispayabletothe CLERK ,UN ITED STATES COURTS and isto beaddressed to:
    U.S.     LERK 'S O FFICE
    ATT      :FIN AN C IA L SEC TIO N
    400 N     RTH M IAM IA V EN UE ,RO O M 08N 09
    M lA     1,FLO R IDA 33128-7716
    The a sessment/fine/restitution is payable immediately.The U.S.Bureau ofPrisons,U.S.Probation Office and
    theU. .Attorney'sOffice areresponsiblefortheenforcem entofthisorder.

    Defen antand Co-DefendantNamesand CaseNumbers(including defendantnumber),TotalAmount,Jointand
    Sever Amount,and corresponding payee,ifappropriate.
    CA S N UM BER                                                                              JO INT A N D SEV ER AL
    D EF D A N T AN D CO -DEFEND A N T N AM ES                            T O TA L A M O U N T AM O U NT
     IN C U DIN G D EFEN D AN T N UM BER
    Forfei ure ofthe defendant's right,title and interest in certain property is hereby ordered consistentw ith
    the pl a agreem ent. The U nited States shallsubm it a proposed order of forfeiture w ithin three days of
    thisp ceeding.
    Payme tsshallbeapplied inthefollowingorder:(1)assessment,(2)restitution principal,(3)restitutioninterest,
    (4)fin principal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,including costof
    prosec tion and courtcosts.


             ë
             !
             :
             2
